924 F.2d 1060
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone WILLIAMS, Plaintiff-Appellant,v.Ray TOOMBS, Warden, Pete Vidor, Deputy, Don Mason, RayPalmer, Defendants-Appellees.
No. 90-1094.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1991.

Before BOYCE F. MARTIN Jr. and KRUPANSKY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Tyrone Williams, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he challenged the constitutionality of a prisoner exercise regulation.  The district court eventually entered summary judgment for the defendants, prison officials, and this appeal followed.  The parties have briefed the issues, Williams proceeding without counsel.


3
Upon consideration, we find that no genuine issue of material fact exists and that the defendants are entitled to judgment as a matter of law.    Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).  The record and law support the district court's judgment that the exercise policy at issue is neither unconstitutional as applied nor as written.


4
Accordingly, the district court's judgment is affirmed for the reasons set forth in its opinion filed on November 28, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.